Citation Nr: 0507654	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  99-23 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 
percent for left elbow fracture with residuals of limitation 
of pronation, suppination and flexion.

2.  Entitlement to an initial increased rating in excess of 
20 percent for unfavorable ankylosis of the middle, ring and 
little fingers, left hand; ulnar nerve paralysis; claw-hand 
deformity associated with left elbow fracture prior to 
December 10, 2003; and in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel
INTRODUCTION

The veteran had active military service from November 1953 to 
October 1955.  Thereafter, he served in the U.S. Army 
Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied an increased rating in 
excess of 40 percent for residuals, left elbow fracture with 
excision of the head of the radius.  A Notice of Disagreement 
was received later in December 1998.  A Statement of the Case 
was issued in September 1999.  A timely appeal was received 
in October 1999.

In January 2001, the Board remanded the veteran's claim.  In 
May 2001, the veteran raised a claim of clear and 
unmistakable error in a December 1996 rating action that had 
reduced the evaluation for the veteran's left elbow fracture 
from 50 percent to 40 percent.  In September 2001, the RO 
restored the veteran's 50 percent evaluation.  

In a May 2003 rating decision, the RO granted service 
connection for unfavorable ankylosis of fingers of the left 
hand, as secondary to the veteran's left elbow fracture, 
evaluated as 20 percent disabling effective July 25, 2001.  
The veteran expressed disagreement with the evaluation of his 
left hand condition as 20 percent disabling in a statement 
received in June 2003.  A Statement of the Case was issued in 
October 2003.  In a March 2004 rating decision, the RO 
granted an increased rating to 30 percent for the veteran's 
left hand condition, effective in December 2003, and issued a 
Supplemental Statement of the Case.  

The veteran has expressed his continued disagreement with the 
evaluations of his left elbow and hand conditions, and his 
appeal is back before the Board for final consideration.



FINDINGS OF FACT

1.  The veteran applied for an increased rating for the 
residuals of his left elbow impairment in April 1998, when it 
was evaluated as 40 percent disabling.  

2.  The September 2001 rating decision that restored the 50 
percent evaluation for the veteran's left elbow disability, 
did not grant all the benefits on appeal, and the veteran's 
appeal of the December 1998 rating decision is still pending.

3.  The veteran's left elbow is evaluated at the maximum 
rating provided for by the rating schedule.

4.  The veteran's left hand condition was manifested by 
severe incomplete paralysis of the ulnar nerve from September 
1997.  

5.  The amputation rule applies to the evaluation of the 
veteran's left elbow and hand conditions.

6.  The veteran's left elbow and hand conditions do not 
present an exceptional disability picture and the scheduler 
evaluations are adequate to compensate the veteran.


CONCLUSIONS OF LAW

1.  There is no legal basis for a scheduler evaluation in 
excess of 50 percent for the veteran's service-connected left 
elbow fracture with residuals of limitation of pronation, 
suppination and flexion.  38 U.S.C.A. §§ 1155 and 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7 and 4.71a, Diagnostic 
Codes 5205 through 5213 (2004).

2.  As limited by the amputation rule, the criteria for an 
initial increased evaluation of 30 percent, but no higher, 
for the veteran's service-connected left hand condition are 
met, effective September 26, 1997.  38 U.S.C.A. §§ 1155 and 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.25, 
4.68, and 4.124a, Diagnostic Code 8516 (2004).

3.  There is no basis for referral for consideration of an 
extra-schedular rating service-connected left arm conditions.  
38 C.F.R. § 3.321(b)(1) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA), since codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and provides an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b) and 
(c).   

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II), held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, where, as here, that notice was not 
provided at the time of the initial AOJ decision, the 
appellant has the right to VCAA content complying notice and 
proper subsequent VA process.  

The Board finds that the veteran has been provided VCAA 
content complying notice and proper subsequent VA process.  
The veteran's claim for an increased rating of his service-
connected left elbow fracture residuals was filed in April 
1998, before the enactment of the VCAA.  In January 2001, the 
Board remanded the veteran's claims to the Appeals Management 
Center (AMC) for further development.  In April 2002, the RO 
sent notice to the veteran of what information VA has already 
received, the information VA is responsible to obtain, what 
evidence VA will make reasonable efforts to obtain, and how 
the veteran could help VA in processing his claim.  The RO 
sent additional notice to the veteran in February 2004.  The 
Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121.

The above-mentioned letters advised the veteran what 
information and evidence was needed to substantiate his 
claims.  The letters also advised him what information and 
evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed conditions and 
enough information for the RO to request records from the 
sources identified by the veteran.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertains to the claims.  He was specifically told that 
it was his responsibility to support the claims with 
appropriate evidence.  Finally the letters advised him what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  The Statements of the Case and 
Supplemental Statements of the Case also notified the veteran 
of the information and evidence needed to substantiate the 
claims. 

In this case, although the VCAA notice letters that were 
provided to the veteran did not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to these claims.  When considering 
the notification letters and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to his claims.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  He was given 
ample time to respond to each letter.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the first notice provided to the veteran in April 
2002 was not given prior to the first AOJ adjudication of the 
claims, the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated and additional Statements of the Case were 
provided to the veteran.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  He was given 
ample time to respond to each letter and he did so.  For 
these reasons, to decide the appeal would not be prejudicial 
error to the veteran. 

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
treatment records for September 1997 through September 1998 
are on file.  The veteran has not identified any private 
physician who treated him for his service-connected left 
elbow and hand conditions.  VA is only required to make 
reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  The Board notes that current VA treatment 
records are not in the file, but considers them unnecessary 
because the current VA examination reports confirm the 
condition of the veteran's left elbow and hand conditions as 
shown in the 1997 to 1998 VA treatment records that are in 
the file.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the veteran's claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2004).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id. 

The RO provided the veteran a VA examination in June 1998.  
In its January 2001 remand, the Board determined that this VA 
examination was inadequate for rating purposes and instructed 
that a new examination be conducted upon remand.  Subsequent 
appropriate VA examinations were provided in July 2001 and 
March 2004.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's service-connected left elbow and hand conditions 
since he was last examined.  The veteran has not reported 
receiving any recent treatment, and there are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings.  The Board concludes 
there is sufficient evidence to rate the service-connected 
conditions fairly.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of his claims.  


II.  Background

In a May 1971 rating decision, the veteran was granted 
service connection for a left elbow fracture with residuals 
of limitation of pronation, suppination and flexion evaluated 
at 50 percent disabling.  Rating decisions in August 1981, 
February 1992 and July 1995 confirmed the 50 percent 
evaluation.  By an October 1996 rating decision, the 
evaluation of the veteran's service-connected left elbow 
fracture with residuals was reduced from 50 percent to 40 
percent effective February 1997.  Therefore, at the time that 
the veteran filed his claim for an increased rating for his 
left elbow fracture residuals in April 1998, it was evaluated 
as 40 percent disabling, which was not the maximum evaluation 
permitted under VA's rating schedule.  

In January 2001, the Board remanded the veteran's claim for 
increased rating in excess of 40 percent for his service-
connected left elbow fracture residuals.  The Board 
instructed the RO to obtain a new VA examination that 
addressed all residuals of the fractured left elbow, 
including any scars, neurological, muscle and orthopedic 
residuals.  The examiner was specifically requested to 
provide an opinion as to whether the veteran has a 
neurological impairment, i.e., ulnar neuropathy with 
impairment of the fourth and fifth digits or any other 
digits, associated with the service-connected left elbow 
disability.  Thereafter, the veteran was provided a VA 
examination in July 2001.  

In September 2001, the RO issued a rating decision restoring 
the veteran's disability rating for his left elbow to 50 
percent, which is the maximum permitted under any applicable 
diagnostic code in the rating schedule.  This rating 
decision, however, was not in response to the Board's January 
2001 remand.  Rather, it was in response to a May 2001 claim 
by the veteran that VA had committed clear and unmistakable 
error in reducing his disability rating to 40 percent because 
the 50 percent evaluation was protected by law under 
38 U.S.C.A. § 110.  The RO agreed that the veteran's 50 
percent evaluation was protected because it had been 
continuously rated at that level for 20 or more years.  It 
therefore could not be reduced and the October 1996 rating 
decision and subsequent rating decisions confirming the 40 
percent evaluation were based on a clear and unmistakable 
error.  His 50 percent disability rating was, therefore, 
restored effective May 4, 1970.  

The September 2001 rating decision did not, however, address 
the issues raised in the Board's January 2001 remand.  The 
Board finds, therefore, that it does not constitute a total 
grant of the benefits sought on appeal, and the veteran's 
appeal of the December 1998 rating decision is still active, 
pending final consideration by the Board.  

Subsequent to the September 2001 rating decision, the veteran 
filed a statement in March 2002 requesting a 100 percent 
evaluation for his service connected left elbow condition 
(because it has aggravated other conditions as shown in the 
evaluation from July 2001) and seeking service connection for 
these other conditions.  (The RO considered this to be a new 
claim but, because of the reasons just discussed, the Board 
considers it to be a statement in support of his appealed 
claim.)  In a May 2003 rating decision, the RO granted 
service connection for unfavorable ankylosis of the ring and 
little fingers of the left hand, evaluated under Diagnostic 
Code 5219 as 20 percent effective July 25, 2001.  The veteran 
disagreed with this evaluation in a June 2003 statement.  
(The RO considered this statement to be a Notice of 
Disagreement and issued a Statement of the Case in October 
2003, to which the veteran responded by submitting a 
substantive appeal in December 2003.)

In March 2004, the veteran was provided another VA 
examination.  As a result of this examination, the RO 
granted, in a March 2004 rating decision, an increased 
evaluation to 30 percent of the service-connected left hand 
condition, evaluated under Diagnostic Code 8516, effective 
December 10, 2003 (the date the veteran first indicated that 
his left hand condition had worsened to include his middle 
finger).  A Supplemental Statement of the Case was issued 
confirming the evaluations of 50 percent for the service-
connected left elbow fracture residuals and 30 percent for 
the service-connected left hand condition.  The veteran's 
appeal was certified to the Board, and is before it for final 
consideration.  

III.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2004).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

Left Elbow

The veteran was service connected for left elbow fracture 
residuals in 1971.  In April 1998, he filed a claim for an 
increased evaluation of that disability.  Since the issue 
related to the veteran's left elbow fracture residuals is 
entitlement to an increased rating, the present level of the 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

As discussed above, the veteran's left elbow disability is 
evaluated as 50 percent disabling.  It is currently evaluated 
under Diagnostic Code 5206-5205.  Disabilities of the elbow 
and forearm are evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5205 through 5213.  These diagnostic codes distinguish 
between the major (dominant) extremity and the minor (non-
dominant) extremity.  The medical evidence shows that the 
veteran is right handed, and therefore his left elbow 
disability is considered by the Board to be of the minor 
extremity for rating purposes.  See 38 C.F.R. § 4.69.  The 
current evaluation of 50 percent is the maximum disability 
rating for any elbow and forearm disability of the minor 
extremity.  The Board finds, therefore, that there is a lack 
of entitlement under the law to a higher scheduler 
evaluation.  Where there is not entitlement under the law to 
the benefit sought, the appeal must be terminated.  See 
Sabonis v. Brown, 6 Vet App. 426, 429-30 (1994).

The veteran's claim for an increased rating in excess of 50 
percent for left elbow fracture residuals is, therefore, 
denied.  However, in all the forearm and wrist injuries, 
diagnostic codes 5205 through 5213, multiple impaired finger 
movements due to tendon tie-up, muscle or nerve injury, are 
to be separately rated.  38 C.F.R. § 4.71a, Diagnostic Codes 
5205-5213 (NOTE).  The Board must, therefore, consider the 
appropriateness of the RO's evaluation of the veteran's left 
hand condition, for which it granted the veteran service 
connection in May 2003.

Left Hand

The veteran's left hand condition was service connected in 
May 2003 (characterized as unfavorable ankylosis of the ring 
and little finger, left hand) evaluated as 20 percent 
disabling effective July 25, 2001.  The veteran thereafter 
expressed his disagreement with the 20 percent evaluation.  
In March 2004, the RO granted an increased evaluation to 30 
percent effective December 10, 2003.  

The veteran's claim for a higher evaluation for his left hand 
condition is an original claim that was placed in appellate 
status by his disagreement with the initial rating award.  In 
these circumstances, separate ratings may be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

VA treatment records from September 1997 to September 1998 
are in the file.  They show that the veteran, as of September 
1997, had left ulnar compressive neuropathy with associated 
absent activity of the fourth and fifth fingers.  He 
complained of pain, rated 6 out of 10, in the fourth and 
fifth fingers of his left hand that increased on passive 
movement, and weakness of hand.  He presented with flexor 
contracture on the fourth and fifth fingers (preacher's 
hand).  Range of motion for the thumb, index and middle 
fingers was within normal limits, but the veteran kept the 
ring and little fingers flexed and was unable to tolerate 
passive opening of these fingers.  After 15 physical therapy 
treatments, the veteran's hand had improved, with no pain, 
full range of motion of fingers, and muscle strength of 4/5.  
In May 1998, however, the veteran presented with recurrent 
left "preacher's hand."  He was assessed in Physical 
Medicine and Rehabilitation (PM&R), which found that he again 
had "preacher's hand."  Physical therapy evaluation shows 
that he kept the annular and little fingers flexed with 
inability to open them due to pain, no tenderness, and muscle 
strength of 3 out of 5 in the hand and 3.5 out of 5 in the 
elbow.  Despite multiple physical therapy sessions, the 
veteran's hand did not improve.  In September 1998, the 
veteran underwent an electrodiagnostic study of his left 
forearm and hand.  The impression from the study was ulnar 
neuropathy at the elbow, demyelinating ulnar neuropathy at 
the wrist, and that possible, concomitant C8, T1 
radiculopathy could not be excluded.

In the July 2001 examination report, the VA examiner stated 
that the veteran had a left hand deformity secondary to an 
ulnar nerve lesion.  He lacked four inches to touch with the 
tip of the left thumb and the left ring and little fingers.  
He had 90-degree flexion contractures of the 
metacarpophalangeal, proximal interphalangeal, and distal 
interphalangeal joints of the fourth and fifth digits.  He 
had absent pin-prick on left ulnar nerve distribution on the 
dermatomes of the left hand.  He had severe atrophy of the 
first dorsal interosseous muscle and hypothenar muscle.  He 
could not close the hand or extend the hand with the left 
fourth and fifth digits.  He had severe weakness of left hand 
grip muscles with a muscle strength graded as two of five, 
which is poor.  The examiner diagnosed the veteran to have 
left ulnar nerve neuropathy with impairment of the fourth and 
fifth digits associated with the service-connected left elbow 
fracture residuals.

At a May 2004 VA examination, the veteran complained of 
decreased range of motion of his left elbow and locking 
digits 3, 4 and 5 in a flexed position, weakness of the left 
hand, weak left handgrip, cramps, and an electric type 
sensation running down his left forearm from his left elbow 
into his hand.  He referred that he was unable to use his 
left hand for any gainful activity, and that he is only able 
to pinch things with his thumb and index finger, but very 
weakly.  The examiner noted that the veteran kept his hand 
with flexed digits 3, 4 and 5 (or middle, ring and little 
fingers) and was unable to actively or passively extend these 
fingers at the metacarpophalangeal (MCP), proximal 
interphalangeal (PIP), and distal interphalangeal (DIP) 
joints.  He had atrophy of the medial forearm muscles.  He 
had a clawhand deformity with digits ankylosed unfavorably at 
90 degrees of flexion of the MCP, PIP and DIP joints of the 
middle, ring and little fingers.  He had severe first dorsal 
and interosseous atrophy, and atrophy of the hypothenar 
eminence.  He had a weak pinch grasp and was unable to 
approximate the tip of his thumb to the tips of his middle, 
ring and little fingers secondary to ankylosis.  The examiner 
diagnosed the veteran to have ulnar nerve paralysis with 
unfavorable ankylosis of the middle, ring and little fingers 
(clawhand deformity).

The veteran's left hand condition was originally evaluated in 
May 2003 as 20 percent disabling under Diagnostic Code 5219 
for unfavorable ankylosis of the ring and little fingers, 
effective as of July 2001 which is the date of the first VA 
examination addressing the veteran's left hand condition.  In 
March 2004, the veteran's left hand condition was evaluated 
as 30 percent disabling under Diagnostic Code 8516 for 
paralysis of the ulnar nerve, effective December 2003, which 
was the first time the veteran indicated the involvement of 
his middle finger.

Diagnostic Code 5219 is used for evaluating unfavorable 
ankylosis of two digits of one hand.  It provides an 
evaluation of 20 percent for unfavorable ankylosis of the 
long and ring; long and little; or ring and little fingers. 
38 C.F.R. § 4.71a, Diagnostic Code 5219.  The evidence prior 
to December 2003 shows that the veteran had unfavorable 
ankylosis of the ring and little fingers.  He therefore would 
not be entitled to an evaluation in excess of 20 percent 
under Diagnostic Code 5219.  A higher evaluation under 
Diagnostic Code 5219 is not warranted for the minor extremity 
unless the thumb is ankylosed.  

After December 2003, the evidence shows that the veteran's 
middle finger had become impaired in addition to the ring and 
little fingers.  Unfavorable ankylosis of three fingers of 
one hand is evaluated under Diagnostic Code 5218, which 
provides a 20 percent evaluation for unfavorable ankylosis of 
the long, ring and little fingers of the minor extremity.  
38 C.F.R. § 4.71a, Diagnostic Code 5218.  As previously 
discussed, the veteran is right handed and therefore his left 
hand is considered to be the minor extremity for rating 
purposes.  See 38 C.F.R. § 4.69.  A higher evaluation under 
Diagnostic Code 5218 is not warranted for the minor extremity 
unless the thumb or index fingers are ankylosed.

Diagnostic Code 8516, for paralysis of the ulnar nerve, 
provides that complete paralysis of the minor extremity 
warrants a 50 percent evaluation with such symptoms as the 
"griffin claw" deformity, due to flexor contraction of ring 
and little fingers, atrophy very marked in dorsal interspace 
and thenar and hypothenar eminences; loss of extension of 
ring and little fingers cannot spread the fingers (or 
reverse), cannot adduct the thumb; and flexion of wrist 
weakened.  Incomplete paralysis of the ulnar nerve of the 
minor extremity that is severe warrants a 30 percent 
evaluation; moderate warrants a 20 percent evaluation; and 
mild warrants a 10 percent evaluation.  38 C.F.R. § 4.124a, 
Diagnostic Code 8516.

After considering all the evidence and resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that the veteran's left hand condition should be evaluated as 
30 percent disabling as of September 26, 1997 under 
Diagnostic Code 8516.  The Board chooses to evaluate the 
veteran's left hand condition under this diagnostic code 
because it more accurately reflects the veteran's condition 
than Diagnostic Codes 5218 and 5219 do.  

In considering the effective date of the evaluation, 
applicable criteria provide the effective date for an 
increase in disability compensation is the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date; otherwise, the date of receipt of the 
claim is the effective date.  38 C.F.R. § 3.400(o)(2).  Here, 
the veteran's claim for increase was filed in April 1998.  
Paralysis of the ulnar nerve was present at that time, but 
was not recognized by the RO as a component of the veteran's 
elbow fracture until later.  Once that link was established, 
its appropriate evaluation should have been considered as 
part of the veteran's ongoing April 1998 claim.  September 
26, 1997 is the earliest date within one year prior to the 
veteran's April 1998 claim, that it was ascertainable by 
medical evidence that the veteran's ulnar nerve impairment 
was severe.  Although the veteran's VA treatment records show 
that he had some improvement in October 1997 after receiving 
physical therapy, seven months later, in May 1998, the 
veteran presented again with a recurrence of the same 
symptoms, which were not relieved by physical therapy.  The 
Board finds that the improvement in October 1997 was not a 
permanent improvement of the veteran's left hand condition.  
Resolving reasonable doubt in favor of the veteran, the Board 
finds that the effective date of the 30 percent disability 
rating should be September 26, 1997 as the earliest 
ascertainable date reflecting this level of ulnar nerve 
impairment.  

In considering whether the veteran is entitled to a higher 
evaluation under Diagnostic Code 8516, the Board acknowledges 
that the veteran has symptomatology indicative of complete 
paralysis of the ulnar nerve, which would normally be 
evaluated as 50 percent disabling.  The amputation rule, 
however, prohibits a higher evaluation.  The amputation rule, 
found in 38 C.F.R. § 4.68, prohibits the assignment of a 
combined rating for disabilities of an extremity higher than 
the rating for the amputation at the elective level, were 
amputation to be performed.  In the present case, amputation 
of the minor extremity forearm above insertion of the 
pronator teres warrants an evaluation of 70 percent.  
38 C.F.R. § 4.71a, Diagnostic Codes 5123.    Because the 
veteran's left upper extremity is already evaluated as 50 
percent disabled for the service-connected left elbow 
fracture residuals, an evaluation of 50 percent for complete 
ulnar paralysis would be in violation of the amputation rule 
because the combined rating of the two conditions would equal 
80 percent.  38 C.F.R. § 4.25, Table I.  

The Secretary establishes disability ratings that are 
intended to compensate a veteran for average impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  The maximum 70 percent disability rating 
for disabilities of the elbow and forearm encompasses a level 
of compensation for severe symptoms such as those present 
here and for any impairment in earning capacity due to these 
symptoms.  There is a lack of entitlement under the law to a 
higher scheduler evaluation.  In this case, the facts are not 
in dispute, and the application of the law to the facts is 
dispositive.  Where there is no entitlement under the law to 
the benefit sought, the appeal must be terminated.  See 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).

Extra-Schedular Consideration

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1997).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(1997).

While the Board does not have the authority to grant an 
extra-schedular evaluation in the first instance, it does 
have the jurisdiction to address the issue when the veteran 
has raised it.  See Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).  Because the veteran has asserted that an extra-
schedular evaluation pursuant to 38 C.F.R. § 3.321 is 
warranted, the Board will consider whether the veteran is 
entitled to referral for an extra-schedular evaluation.  See 
VAOPGCPREC 6-96; Floyd, 9 Vet. App. at 95 (Board may consider 
whether referral to "appropriate first-line officials" for 
extra-schedular rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1)).  

The Board finds that referral for extra-schedular 
consideration is not warranted in this case.  First, there is 
no indication that the schedular evaluation in this case is 
inadequate to compensate for the average earning capacity 
impairment attributable to the veteran's left arm disability.  
The 70 percent combined disability rating contemplates the 
loss of the use of the forearm and hand.  There is no 
indication in the medical evidence that the veteran has any 
unusual symptoms or exceptional disabling characteristics not 
contemplated by the maximum 70 percent combined disability 
rating (as limited by the amputation rule) for disabilities 
of the forearm and hand.  

Second, there is no evidence of an exceptional disability 
picture in this case.  The veteran has not presented evidence 
showing that he has required any periods of hospitalization 
or emergency room visits for his left arm condition.  There 
is no evidence that his left arm conditions interfere 
markedly with employment in a way not contemplated by the 
schedular rating.  At the March 2004 VA examination, the 
veteran referred that he is retired.  He also referred that 
he was independent in all activities of daily living except 
needing assistance to put on his shirt.  At the July 2001 VA 
examination, the veteran's report as to his daily activities 
was that he could not cut trees or do car mechanics.  

Disability is, by definition, interference with employment 
and impairment of earning capacity.  38 C.F.R. § 4.1.  The 
veteran has a serious disability, evaluated as such under the 
rating schedule.  The absence of evidence presenting such 
exceptional circumstances preponderates against referring the 
claim for consideration of an extra-schedular rating for the 
service-connected left arm/hand condition.  


ORDER

Entitlement to an increased rating in excess of 50 percent 
for left elbow fracture with residuals of limitation of 
pronation, suppination and flexion is denied.

Entitlement to an initial increased rating of 30 percent, but 
no higher, for unfavorable ankylosis of the middle, ring and 
little fingers, left hand, ulnar nerve paralysis, claw-hand 
deformity associated with left elbow fracture, is granted 
effective September 26, 1997, subject to controlling 
regulations governing the payment of monetary benefits.

Entitlement to a schedular rating in excess of 30 percent for 
unfavorable ankylosis of the middle, ring and little fingers, 
left hand, ulnar nerve paralysis, claw-hand deformity 
associated with left elbow fracture is denied.  


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


